Filed 9/23/20 P. v. Jordan CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B304003
                                                           (Super. Ct. No. 19F-05791)
     Plaintiff and Respondent,                              (San Luis Obispo County)
v.
JOSHUA ANTHONY
JORDAN,
     Defendant and Appellant.


             Joshua Anthony Jordan was ordered to pay $4,000
victim restitution after he stole a customized Ford truck and
drove it down a ravine fleeing the police. Appellant appeals,
contending that the restitution award is excessive because the
Kelly Blue Book value for a stock 1997 Ford F-150 truck is
$2,502. We affirm.
                         Procedural History
             In 2019 appellant was charged with unlawful driving
or taking a vehicle (Veh. Code, § 10851, subd. (a)), receiving
stolen property (count 2; Pen. Code, § 496D, subd. (a))1, fleeing
the police with reckless disregard (count 3; Veh. Code, § 2800.2,
subd. (a)), and two counts of resisting an officer (counts 4-5;
§ 148, subd. (a)(1)). Appellant pled no contest to unlawful driving
or taking a vehicle (i.e., a 1997 Ford F-150 truck) and fleeing an
officer with reckless disregard. The other counts were dismissed,
subject to a Harvey waiver (People v. Harvey (1979) 25 Cal. 3d
754) permitting the trial court to consider the facts of the
dismissed counts in ordering restitution. (See, e.g., People v.
Ozkan (2004), 124 Cal. App. 4th 1072, 1078.) Appellant agreed to
pay the truck owner, James Shull, victim restitution and was
sentenced to two years eight months state prison.
              At the restitution hearing, Shull stated that he
bought the truck for $4,000. It was a “beach truck” with raised
21-inch tires, a high-performance engine, and a new
transmission, rear end and drive shaft. “[T]he drivetrain and
everything had been replaced . . . . [T]hat was why I bought it.”
The truck had electrical problems that caused the battery to
discharge and the headlights worked only on low beam. “I was
still driving it. I would just take another battery with me” and
“when the battery would start going low, I’d change the battery
and come home with it.”
              Appellant claimed the truck had a Kelly Blue Book
value ranging from $1,095 to $2,502. The trial court credited
Shull’s testimony that the truck was worth more. (See
Evid. Code, § 813, subd. (a)(2) [owner may opine on
property’s value].) “Those upgrades . . . make the truck vehicle
more ready to be taken off-road or [to] the dunes or the

      1All statutory references are to the Penal Code unless
otherwise stated.



                                 2
beach . . . . I don’t have anything to suggest that the amount [the
victim] paid for it was an unreasonable amount or that it had
declined in value.”
                        The Tricked-Out Truck
              We review for abuse of discretion (People v. Millard
(2009) 175 Cal. App. 4th 7, 26 (Millard)) based on the principle
that restitution is to make the victim whole. (§ 1202.4, subd. (f);
People v. Baker (2005) 126 Cal. App. 4th 463, 470 (Baker).) Shull’s
testimony on the value of the truck is prima facie evidence of its
replacement cost and supports the restitution award. (People v.
Gemelli (2008) 161 Cal. App. 4th 1539, 1543.) Shull paid a $4,000
premium purchase price because the truck had special upgrades
that made it a good beach or off road truck. That was
corroborated by what appellant did with the truck. Fleeing the
police, appellant drove it down a steep ravine in a national forest
area. Appellant argues that the $4,000 award is a windfall
because the truck was “non operable,” a contradiction in terms for
a truck thief who wants to outrun the police. Appellant lead the
police (spare battery and all) on a chase into a national park and
drove it down a ravine. Appellant’s trial attorney stipulated the
truck was a total loss “[a]nd I don’t think there is any way that
that truck could be pulled out of there.” The trial court did not
abuse its discretion in concluding that the truck was worth more
than the Kelly Blue Book value for a stock Ford F-150 truck.
              Appellant argues the trial court should have
considered Shull’s contributory negligence, but the issue was
forfeited. On the merits, there is no evidence that Shull was
contributorily negligent (see, e.g., Millard, supra, 175
Cal.App.4th at p. 37) or that the restitution award exceeds the
bounds of reason. (Baker, supra, 126 Cal.App.4th at p. 470.)




                                3
                            Disposition
             The judgment ($4,000 victim restitution award) is
affirmed.
             NOT TO BE PUBLISHED.



                                                YEGAN, J.

We concur:


             GILBERT, P. J.


             PERREN, J.




                                 4
                   Timothy S. Covello, Judge

           Superior Court County of San Luis Obispo

                ______________________________

            Jolene Larimore, under appointment by the Court of
Appeal, for Defendant and Appellant.

              Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Jason Tran, Supervising Deputy
Attorney General, Kristen J. Inberg, Deputy Attorney General,
for Plaintiff and Respondent.